
	

113 HR 2978 IH: Let the People Draw the Lines Act of 2013
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2978
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Lowenthal
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require States to conduct Congressional redistricting
		  through independent commissions, and for other purposes.
	
	
		1.Short title; finding of
			 constitutional authority
			(a)Short
			 titleThis Act may be cited as the Let the People Draw the Lines Act of
			 2013.
			(b)FindingCongress
			 finds that it has the authority to establish the terms and conditions States
			 must follow in carrying out Congressional redistricting after an apportionment
			 of Members of the House of Representatives because—
				(1)the authority
			 granted to Congress under article I, section 4 of the Constitution of the
			 United States gives Congress the power to enact laws governing the time, place,
			 and manner of elections for Members of the House of Representatives; and
				(2)the authority
			 granted to Congress under section 5 of the fourteenth amendment to the
			 Constitution gives Congress the power to enact laws to enforce section 2 of
			 such amendment, which requires Representatives to be apportioned among the
			 several States according to their number.
				2.Limit on
			 congressional redistricting after an apportionmentThe
			 Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and
			 to provide for congressional redistricting, approved December 14, 1967
			 (2 U.S.C. 2c), is amended by adding at the end the following: A State
			 which has been redistricted in the manner provided by law after an
			 apportionment under section 22(a) of the Act entitled An Act to provide
			 for the fifteenth and subsequent decennial censuses and to provide for an
			 apportionment of Representatives in Congress, approved June 18, 1929 (2
			 U.S.C. 2a), may not be redistricted again until after the next apportionment of
			 Representatives under such section, unless a court requires the State to
			 conduct such subsequent redistricting to comply with the Constitution or to
			 enforce the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.)..
		3.Requiring
			 congressional redistricting to be conducted through plan of independent State
			 commission
			(a)Use of plan
			 required
				(1)In
			 generalNotwithstanding any other provision of law, any
			 Congressional redistricting conducted by a State shall be conducted in
			 accordance with—
					(A)the redistricting
			 plan developed and enacted into law by the independent redistricting commission
			 established in the State, in accordance with section 5; or
					(B)if a plan
			 developed by such commission is not enacted into law, the redistricting plan
			 selected by the highest court in the State or developed by a United States
			 district court, in accordance with section 6.
					(2)Exception for
			 States using existing nonpartisan independent commissions
					(A)ExceptionParagraph
			 (1) does not apply to a State in which, under law that is in effect
			 continuously on and after the date of the enactment of this Act, Congressional
			 redistricting is conducted in accordance with a plan developed by a nonpartisan
			 independent commission.
					(B)Nonpartisan
			 independent statusFor
			 purposes of this paragraph, a commission shall be considered to be a
			 nonpartisan independent commission if the number of its members who are
			 affiliated with the political party with the largest percentage of the
			 registered voters in the State who are affiliated with a political party (as
			 determined with respect to the most recent Statewide election for Federal
			 office held in the State for which such information is available) is equal to
			 the number of its members who are affiliated with the political party with the
			 second largest percentage of the registered voters in the State who are
			 affiliated with a political party (as so determined).
					(b)Conforming
			 amendmentSection 22(c) of the Act entitled An Act to
			 provide for the fifteenth and subsequent decennial censuses and to provide for
			 an apportionment of Representatives in Congress, approved June 18, 1929
			 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the
			 law thereof and inserting: in the manner provided by the Let the
			 People Draw the Lines Act of 2013.
			4.Independent
			 redistricting commission
			(a)Appointment of
			 members
				(1)In
			 generalEach State shall
			 establish an independent redistricting commission composed of 14 members
			 appointed as follows:
					(A)5 members from the
			 final majority selection pool (as described in subparagraph (A) of subsection
			 (b)(4)), of whom—
						(i)2 shall be appointed by the leader of the
			 party in the upper house of the State legislature whose members are affiliated
			 with the same political party as the individuals in such pool;
						(ii)2 shall be appointed by the leader of the
			 party in the lower house of the State legislature whose members are affiliated
			 with the same political party as the individuals in such pool; and
						(iii)1
			 shall be appointed on a random basis by the selection panel described in
			 subsection (b)(1).
						(B)5 members from the
			 final minority selection pool (as described in subparagraph (B) of subsection
			 (b)(4)), of whom—
						(i)2 shall be appointed by the leader of the
			 party in the upper house of the State legislature whose members are affiliated
			 with the same political party as the individuals in such pool;
						(ii)2 shall be appointed by the leader of the
			 party in the lower house of the State legislature whose members are affiliated
			 with the same political party as the individuals in such pool; and
						(iii)1
			 shall be appointed on a random basis by the selection panel described in
			 subsection (b)(1).
						(C)4 members from the
			 final independent selection pool (as described in subparagraph (C) of
			 subsection (b)(4)), each of whom shall be appointed on a random basis by the
			 selection panel described in subsection (b)(1).
					(2)Special rule for
			 states with unicameral legislatureIn the case of a State with a
			 unicameral legislature—
					(A)the appointments referred to in clauses (i)
			 and (ii) of paragraph (1)(A) shall be made by the leader of the party in the
			 legislature whose members are affiliated with the same political party as the
			 individuals in the final majority selection pool; and
					(B)the appointments referred to in clauses (i)
			 and (ii) of paragraph (1)(B) shall be made by the leader of the party in the
			 legislature whose members are affiliated with the same political party as the
			 individuals in the final minority selection pool.
					(b)Establishment of
			 Selection Pools
				(1)Initial pool of
			 nominees
					(A)Development of
			 pool by panel of retired judgesNot later than January 1 of each
			 year in which a decennial census is conducted, the highest court of each State
			 shall appoint a panel of retired judges of courts of the State (hereafter
			 referred to as the selection panel) to develop an initial pool of
			 individuals who are eligible to serve as members of the independent
			 redistricting commission of the State under this Act.
					(B)Encouraging
			 residents to apply for inclusion in poolThe selection panel shall take such steps
			 as may be necessary to ensure that residents of the State across various
			 geographic regions and demographic groups are aware of the opportunity to serve
			 on the commission, including publicizing the role of the panel and using
			 newspapers, broadcast media, and online sources to encourage individuals to
			 apply for inclusion in the initial pool developed under this paragraph.
					(C)Individuals
			 within poolThe selection panel shall include an individual
			 within the initial pool of eligible individuals under this paragraph if—
						(i)the
			 individual submits an application to the panel for inclusion in the pool, at
			 such time as the panel may require; and
						(ii)the
			 individual meets the criteria for eligibility under subsection (c) for service
			 as a member of the independent redistricting commission.
						(D)Publication of
			 names of applicants and reasons for rejection of inclusionNot
			 later than the first August 10 occurring after its appointment, the selection
			 panel shall make public—
						(i)the
			 name of each individual who applies to be included in the initial pool under
			 this paragraph; and
						(ii)in
			 the case of any individual who applies to be included in the pool but is not so
			 included, the reasons for the failure of the panel to include the individual in
			 the pool.
						(2)Intermediate
			 selection pool
					(A)Selections from
			 initial poolNot later than
			 the first October 1 occurring after its appointment, the selection panel shall
			 establish and present to the legislature of the State an intermediate selection
			 pool of 60 individuals who are eligible to serve as members of the independent
			 redistricting commission of the State under this Act, consisting of individuals
			 in the following categories:
						(i)A
			 majority category, consisting of 20 individuals who are affiliated with the
			 political party with the largest percentage of the registered voters in the
			 State who are affiliated with a political party (as determined with respect to
			 the most recent Statewide election for Federal office held in the State for
			 which such information is available).
						(ii)A minority category, consisting of 20
			 individuals who are affiliated with the political party with the second largest
			 percentage of the registered voters in the State who are affiliated with a
			 political party (as so determined).
						(iii)An
			 independent category, consisting of 20 individuals who are not affiliated with
			 either of the political parties described in clause (i) or clause (ii).
						(B)Factors taken
			 into account in establishing poolIn selecting individuals for
			 the intermediate selection pool under this paragraph, the selection panel shall
			 take into consideration the analytical skills of the individuals selected,
			 their ability to work on an impartial basis, and the need for the pool to
			 reflect the representative demographic groups and geographic regions of the
			 State.
					(C)Determination of
			 political party affiliationFor purposes of this section, an
			 individual shall be considered to be affiliated with a political party if the
			 individual has been continuously registered to vote with the party during the
			 3-year period ending on the date of the individual’s appointment.
					(3)Removal of
			 individuals from intermediate selection pool by leaders of legislature
					(A)RemovalNot later than the first November 15
			 occurring after the appointment of the selection panel, each of the following
			 individuals may reduce the number of individuals in the intermediate selection
			 pool under paragraph (2)(A) by removing not more than 2 individuals from each
			 of the 3 categories described in such paragraph:
						(i)The leader of the party with the greatest
			 number of seats in the upper house of the State legislature.
						(ii)The leader of the party with the greatest
			 number of seats in the lower house of the State legislature.
						(iii)The leader of the party with the second
			 greatest number of seats in the upper house of the State legislature.
						(iv)The leader of the party with the second
			 greatest number of seats in the lower house of the State legislature.
						(B)Special rule for
			 states with unicameral legislatureIn the case of a State with a
			 unicameral legislature—
						(i)the
			 leader of the party with the greatest number of seats in the legislature may
			 exercise the removal authority described in clauses (i) and (ii) of
			 subparagraph (A); and
						(ii)the
			 leader of the party with the second greatest number of seats in the legislature
			 may exercise the removal authority described in clauses (iii) and (iv) of
			 subparagraph (A).
						(4)Final selection
			 poolsNot later than the first November 20 occurring after the
			 appointment of the selection panel, the selection panel shall establish the
			 following final selection pools of individuals who may be appointed to serve on
			 the independent redistricting commission under subsection (a):
					(A)A final majority
			 selection pool, consisting of 10 individuals selected at random from the
			 majority category under clause (i) of paragraph (2)(A), as reduced under
			 paragraph (3).
					(B)A final minority
			 selection pool, consisting of 10 individuals selected at random from the
			 minority category under clause (ii) of paragraph (2)(A), as reduced under
			 paragraph (3).
					(C)A final independent selection pool,
			 consisting of 10 individuals selected at random from the independent category
			 under clause (ii) of paragraph (2)(A), as reduced under paragraph (3).
					(c)Criteria for
			 Eligibility
				(1)In
			 generalAn individual is eligible to serve as a member of an
			 independent redistricting commission if the individual meets each of the
			 following criteria:
					(A)As of the date of
			 appointment, the individual is registered to vote in elections for Federal
			 office held in the State.
					(B)The individual has
			 voted in at least 2 of the 3 most recent Statewide general elections held prior
			 to the date of appointment.
					(C)During the 3-year
			 period ending on the date of the individual’s appointment, the individual has
			 been continuously registered to vote with the same political party, or has not
			 been registered to vote with any political party.
					(D)The individual provides the selection panel
			 with a written statement containing the following assurances:
						(i)An
			 assurance that the individual shall commit to carrying out the individual’s
			 duties under this Act in an honest, independent, and impartial fashion, and to
			 upholding public confidence in the integrity of the redistricting
			 process.
						(ii)An
			 assurance that, during the covered periods described in paragraph (3), the
			 individual has not taken and will not take any action which would disqualify
			 the individual from serving as a member of the commission under such
			 paragraph.
						(2)DisqualificationsAn individual is not eligible to serve as a
			 member of the commission if any of the following applies during any of the
			 covered periods described in paragraph (3):
					(A)The individual or
			 (in the case of the covered periods described in subparagraphs (A) and (B) of
			 paragraph (3)) an immediate family member of the individual holds public office
			 or is a candidate for election for public office.
					(B)The individual or (in the case of the
			 covered periods described in subparagraphs (A) and (B) of paragraph (3)) an
			 immediate family member of the individual serves as an officer of a political
			 party or as an officer, employee, or paid consultant of a campaign committee of
			 a candidate for public office.
					(C)The individual or (in the case of the
			 covered periods described in subparagraphs (A) and (B) of paragraph (3)) an
			 immediate family member of the individual holds a position as a registered
			 lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or
			 an equivalent State or local law.
					(D)The individual or (in the case of the
			 covered periods described in subparagraphs (A) and (B) of paragraph (3)) an
			 immediate family member of the individual is an employee of an elected public
			 official, a contractor with the legislature of the State, or a donor to the
			 campaign of any candidate for public office (other than a donor who gives an
			 aggregate amount of less than $10,000 to the candidate with respect to the
			 election).
					(3)Covered periods
			 describedIn this subsection, the term covered
			 period means, with respect to the appointment of an individual to the
			 commission, any of the following:
					(A)The 3-year period ending on the date of the
			 individual’s appointment.
					(B)The period in
			 which the commission is carrying out its duties.
					(C)The 3-year period
			 beginning on the date of the commission’s termination.
					(4)Immediate family
			 member definedIn this subsection, the term immediate
			 family member means, with respect to an individual, a father, mother,
			 son, daughter, brother, sister, husband, wife, father-in-law, or
			 mother-in-law.
				(d)Removal;
			 Vacancies
				(1)RemovalAfter having been served written notice and
			 provided with an opportunity for a response, a member of the commission may be
			 removed by the Governor, with the concurrence of two-thirds of the upper house
			 of the State legislature (or, in the case of a State with a unicameral
			 legislature, the legislature), for substantial neglect of duty, gross
			 misconduct in office, or inability to discharge the duties of office.
				(2)VacancyA
			 vacancy in the commission shall be filled in the manner in which the original
			 appointment was made.
				(e)Procedures for
			 Conducting Commission Business
				(1)ChairMembers of an independent redistricting
			 commission established under this subsection shall select by majority vote one
			 member who was appointed from the final independent selection pool described in
			 subsection (b)(4)(C) to serve as chair of the commission. The commission may
			 not take any action to develop a redistricting plan for the State under section
			 5 until the appointment of the commission’s chair.
				(2)Requiring
			 majority approval for actionsThe independent redistricting
			 commission of a State may not publish and disseminate any draft or final
			 redistricting plan, or take any other action, without the approval of at least
			 a majority of its members given at a meeting at which at least a majority of
			 its members are present.
				(3)QuorumA
			 majority of the members of the commission shall constitute a quorum.
				(f)DeadlineEach State shall establish a commission
			 under this section not later than December 31 of each year in which a decennial
			 census is conducted.
			(g)Termination
				(1)In
			 generalThe independent redistricting commission of a State shall
			 terminate on the day after the date of the first regularly scheduled general
			 election for Federal office which occurs after the chief executive of the State
			 receives the State apportionment notice.
				(2)Preservation of
			 recordsThe State shall ensure that the records of the
			 independent redistricting commission are retained in the appropriate State
			 archive in such manner as may be necessary to enable the State to respond to
			 any civil action brought with respect to Congressional redistricting in the
			 State.
				5.Development of
			 Redistricting Plan by Independent Commission; Public Notice and Input
			(a)Development of
			 redistricting plan
				(1)CriteriaThe
			 independent redistricting commission of a State shall develop a redistricting
			 plan for the State in accordance with the following criteria, prioritized
			 according to the following order:
					(A)Districts shall
			 each have equal population per representative as nearly as practicable, in
			 accordance with the Constitution of the United States.
					(B)Districts shall
			 comply with the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.).
					(C)Districts shall be
			 geographically contiguous.
					(D)To the extent practicable, district
			 boundaries shall minimize the division of any municipality, county,
			 neighborhood, or community of interest. For purposes of this subparagraph, a
			 community of interest is a contiguous population which shares common social and
			 economic interests that should be included within a single district for
			 purposes of its effective and fair representation. Examples of such shared
			 interests are those common to an urban area, a rural area, an industrial area,
			 or an agricultural area, and those common to areas in which the people share
			 similar living standards, use the same transportation facilities, have similar
			 work opportunities, or have access to the same media of communication relevant
			 to the election process. Communities of interest shall not include
			 relationships with political parties, incumbent officeholders, or political
			 candidates.
					(E)To the extent
			 practicable, districts shall be geographically compact such that nearby areas
			 of population are not bypassed for more distant areas of population.
					(F)To the extent
			 practicable, district lines shall use visible geographic features.
					(2)Factors
			 prohibited from considerationIn developing the redistricting
			 plan for the State, the independent redistricting commission may not take into
			 consideration any of the following factors, except to the extent necessary to
			 comply with the Voting Rights Act of 1965:
					(A)The political
			 party affiliation of the population of a district.
					(B)The residence of
			 any Member of the House of Representatives or candidate.
					(b)Public notice
			 and input
				(1)Use of open and
			 transparent processThe commission shall hold each of its
			 meetings in public, shall solicit and take into consideration comments from the
			 public throughout the process of developing the redistricting plan for the
			 State, and shall carry out its duties in an open and transparent manner which
			 provides for the widest public dissemination reasonably possible of its
			 proposed and final redistricting plans.
				(2)Minimum public
			 hearingsThe commission shall hold, at a minimum, the following
			 public hearings at which members of the public may provide input and
			 comments:
					(A)A hearing held
			 prior to the development of draft redistricting plans under subsection
			 (c)(1).
					(B)A hearing held
			 upon the development and publication of such draft redistricting plans, at
			 which the congressional district maps provided under each such plan shall be
			 displayed.
					(C)A hearing held
			 upon the approval of the final redistricting plan under subsection (c)(2), at
			 which the congressional district maps provided under such plan shall be
			 displayed.
					(3)Minimum period
			 for public comment after display of mapsThe commission shall
			 accept and consider comments from the public with respect to congressional
			 district maps displayed at any hearing described in paragraph (2) for not fewer
			 than 30 days after the date of the hearing.
				(4)Availability of
			 data and softwareThe commission shall make available to the
			 public all of the demographic data used by the commission to develop the
			 proposed redistricting plans, together with any software used to draw maps of
			 proposed districts.
				(5)Meetings and
			 hearings in various geographic locationsTo the greatest extent
			 practicable, the commission shall hold its meetings and hearings in various
			 geographic regions and locations throughout the State.
				(c)Process for
			 Enactment of Final Redistricting Plan
				(1)Publication of
			 draft plansNot later than
			 the first June 1 which occurs after the chief executive of the State receives
			 the State apportionment notice, the commission shall publish and disseminate
			 multiple draft redistricting plans.
				(2)Period for
			 consideration of public commentsAfter publishing and
			 disseminating the draft redistricting plans under paragraph (1), the commission
			 shall solicit and take into consideration comments from the public on such
			 draft plans during a period of at least 60 days following the date on which
			 such draft plans are published and disseminated.
				(3)Publication of
			 final planAfter taking into
			 consideration comments from the public on the draft redistricting plans, the
			 commission shall publish and disseminate a final redistricting plan for the
			 State, and shall vote on approving such final plan for enactment into law by
			 not later than the first August 15 which occurs after the chief executive of
			 the State receives the State apportionment notice.
				(4)EnactmentThe
			 final redistricting plan published and disseminated under paragraph (3) shall
			 be deemed to be enacted into law if—
					(A)the plan is
			 approved by a majority of the whole membership of the commission; and
					(B)at least one
			 member of the commission appointed from each of the final selection pools
			 described in section 4(a)(1) approves the plan.
					6.Enactment of plan
			 developed by courts
			(a)State
			 court
				(1)Development of
			 plan by special masterIf a redistricting plan developed by the
			 independent redistricting commission of a State is not enacted into law under
			 section 5(c) by the first August 31 which occurs after the chief executive of
			 the State receives the State apportionment notice, the chief election official
			 of the State shall petition the highest court of the State for an order
			 directing the appointment of a special master to develop and present a
			 redistricting plan to the court.
				(2)EnactmentIf
			 the highest court of the State approves a redistricting plan developed and
			 presented by a special master under paragraph (1), the plan shall serve as the
			 redistricting plan for the State, and shall be deemed to be enacted on the date
			 on which the court approves the plan.
				(3)Adherence to
			 criteria applicable to plans of commissionIn developing a
			 redistricting plan under this subsection, the highest court of a State shall
			 ensure that the plan meets the criteria applicable under paragraphs (1) and (2)
			 of section 5(a) to plans developed by the independent redistricting commission
			 of the State.
				(b)Federal
			 court
				(1)Failure of state
			 court to enact plan
					(A)Notice to court
			 if plan not selected by state courtIf the chief election official of a State
			 petitions the highest court of the State for an order under subsection (a) and
			 the court does not approve a redistricting plan in accordance with such
			 subsection by the first October 15 which occurs after the chief executive of
			 the State receives the State apportionment notice, the State shall file a
			 notice with the United States district court for the district in which the
			 capital of the State is located.
					(B)Development and
			 selection of plan by federal courtNot later than 45 days after receiving a
			 notice from a State under subparagraph (A), the court shall develop and publish
			 a final redistricting plan for the State, which shall be deemed to be enacted
			 on the date on which the court publishes the plan.
					(2)Failure of state
			 to establish commissionIf a State does not establish an
			 independent redistricting commission under section 4 by the deadline set forth
			 in section 4(f)—
					(A)the State may not
			 establish the commission; and
					(B)the United States
			 district court for the district in which the capital of the State is located
			 shall develop and publish a final redistricting plan for the State not later
			 than the first November 30 which occurs after the chief executive of the State
			 receives the State apportionment notice.
					(3)CriteriaIt
			 is the sense of Congress that, in developing a redistricting plan for a State
			 under this subsection, the district court should adhere to the same terms and
			 conditions that applied to the development of the plan of the commission under
			 section 5(a).
				(c)Access to
			 information and records of commissionA court which is required
			 to develop a redistricting plan for a State under this section shall have
			 access to any information, data, software, or other records and material used
			 by the independent redistricting commission of the State in carrying out its
			 duties under this Act.
			7.Special rule for
			 redistricting conducted under order of Federal courtIf a Federal court requires a State to
			 conduct redistricting subsequent to an apportionment of Representatives in the
			 State in order to comply with the Constitution or to enforce the Voting Rights
			 Act of 1965, sections 5 and 6 shall apply with respect to the redistricting,
			 except that—
			(1)the independent
			 redistricting commission shall be established and the commission’s chair shall
			 be appointed prior to the expiration of the 60-day period which begins on the
			 date of the final order of the Federal court to conduct the
			 redistricting;
			(2)if the commission fails to enact into law a
			 final redistricting plan in accordance with section 5(c) prior to the
			 expiration of the 150-day period which begins on the date of the final order of
			 the Federal court to conduct the redistricting, the chief election official of
			 the State shall petition the highest court of the State for an order directing
			 the appointment of a special master to develop and present a redistricting plan
			 to the court in accordance with section 6(a);
			(3)if the chief
			 election official of the State petitions the highest court of the State for an
			 order in accordance with section 6(a), the court shall approve a final
			 redistricting plan in accordance with section 6(a) prior to the expiration of
			 the 180-day period which begins on the date of the final order of the Federal
			 court to conduct the redistricting; and
			(4)if the highest
			 court of the State fails to meet the requirements of paragraph (3), a district
			 court of the United States shall develop and publish a final redistricting plan
			 for the State in accordance with section 6(b) prior to the expiration of the
			 210-day period which begins on the date of the final order of the Federal court
			 to conduct the redistricting.
			8.Payments to
			 States for carrying out redistricting
			(a)Authorization of
			 paymentsSubject to subsection (d), not later than 30 days after
			 a State receives a State apportionment notice, the Election Assistance
			 Commission shall make a payment to the State in an amount equal to the product
			 of—
				(1)the number of
			 Representatives to which the State is entitled, as provided under the notice;
			 and
				(2)$150,000.
				(b)Use of
			 fundsA State shall use the payment made under this section to
			 establish and operate the State’s independent redistricting commission, to
			 implement the State redistricting plan, and to otherwise carry out
			 Congressional redistricting in the State.
			(c)No payment to
			 states with single memberThe Election Assistance Commission
			 shall not make a payment under this section to any State which is not entitled
			 to more than one Representative under its State apportionment notice.
			(d)Requiring
			 Establishment of Commission as Condition of PaymentThe Election
			 Assistance Commission may not make a payment to a State under this section
			 until the State certifies to the Commission that the State has established an
			 independent redistricting commission, and that a chair of the commission has
			 been appointed, in accordance with section 4.
			(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary for payments under this section.
			9.Civil
			 enforcement
			(a)Civil
			 Enforcement
				(1)Actions by
			 Attorney GeneralThe Attorney General may bring a civil action in
			 an appropriate district court for such relief as may be appropriate to carry
			 out this Act.
				(2)Availability of
			 private right of actionAny
			 elector of a State who is aggrieved by the failure of the State redistricting
			 plan which is enacted into law under section 5(b)(3) to meet the requirements
			 for such a plan under this Act may bring a civil action in an appropriate
			 district court for such relief as may be appropriate to remedy the failure, so
			 long as the elector brings the action during the 45-day period which begins on
			 the date on which the plan is enacted into law.
				(b)Expedited
			 ConsiderationIn any action
			 brought for under this section, the following rules shall apply:
				(1)The action shall be filed in the
			 appropriate United States district court and shall be heard by a 3-judge court
			 convened pursuant to section 2284 of title 28, United States Code.
				(2)The 3-judge court
			 shall consolidate actions brought for relief under subsection (b)(1) with
			 respect to the same State redistricting plan.
				(3)A copy of the complaint shall be delivered
			 promptly to the Clerk of the House of Representatives and the Secretary of the
			 Senate.
				(4)A final decision in the action shall be
			 reviewable only by appeal directly to the Supreme Court of the United States.
			 Such appeal shall be taken by the filing of a notice of appeal within 10 days,
			 and the filing of a jurisdictional statement within 30 days, of the entry of
			 the final decision.
				(5)It shall be the duty of the district court
			 and the Supreme Court of the United States to advance on the docket and to
			 expedite to the greatest possible extent the disposition of the action and
			 appeal.
				(c)Location of
			 CourtFor purposes of an action under this section, the
			 appropriate district court shall be the district court of the United States for
			 the district which includes the capital of the State involved.
			(d)Attorney’s
			 FeesIn a civil action under this section, the court may allow
			 the prevailing party (other than the United States) reasonable attorney fees,
			 including litigation expenses, and costs.
			(e)Relation to
			 Other Laws
				(1)Rights and
			 remedies additional to other rights and remediesThe rights and remedies established by this
			 section are in addition to all other rights and remedies provided by law, and
			 neither the rights and remedies established by this section nor any other
			 provision of this Act shall supersede, restrict, or limit the application of
			 the Voting Rights Act of 1965 (42 U.S.C. 1973 et seq.).
				(2)Voting Rights
			 Act of 1965Nothing in this Act authorizes or requires conduct
			 that is prohibited by the Voting Rights Act of 1965 (42 U.S.C. 1973 et
			 seq.).
				10.State
			 apportionment notice definedIn this Act, the State apportionment
			 notice means, with respect to a State, the notice sent to the State from
			 the Clerk of the House of Representatives under section 22(b) of the Act
			 entitled An Act to provide for the fifteenth and subsequent decennial
			 censuses and to provide for an apportionment of Representatives in
			 Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of
			 Representatives to which the State is entitled.
		11.Effective
			 dateThis Act and the
			 amendments made by this Act shall apply with respect to redistricting carried
			 out pursuant to the decennial census conducted during 2020 or any succeeding
			 decennial census.
		
